



COURT OF APPEAL FOR ONTARIO

CITATION: Conroy v. Vassel, 2020 ONCA 14

DATE: 20200108

DOCKET: C67278

Sharpe, Juriansz and Trotter JJ.A.

BETWEEN

David Conroy, Dana
    Conroy and Collin Conroy

Plaintiff/Appellant

and

Donna Vassel

Defendant/Respondent

David Conroy, in person

Joseph Figliomeni and Jonah Waxman, for the respondent

Heard and released orally: January 6, 2020

On appeal from the
    order of Justice Michael A. Penny of the Superior Court of Justice, dated July
    8, 2019.

REASONS FOR DECISION

[1]

The appellant no longer appeals the dismissal of his property claim. He
    appeals only the dismissal of his action for spousal support and return of the
    bracelet. His real concern is the costs award made by the motion judge.

[2]

In our view, the motion judge did not err by striking the statement of
    claim. It was an inappropriate method to present the claims advanced by the
    appellant. However, reading the record as a whole, we do not see this so much
    as a case of abuse of process as the product of confusion on the part of an
    in-person litigant. The appellant did offer to amend and refile his proceedings
    on a case management motion and was told to proceed on the basis of the
    existing record. When making his costs order the motion judge said that the
    costs order made by Justice Belobaba was apparently not a sufficient message.
    In our view, there was no clear message but rather confusion on the part of
    this in-person litigant.

[3]

In these circumstances, we reduce the costs of the motion from $7,500 to
    $2,500 but otherwise, dismiss the appeal. No order as to costs of this appeal.

R.J. Sharpe J.A.

R.G. Juriansz J.A.

Gary Trotter J.A.


